ACCEPTED
                                                                                 03-15-00261-CV
                                                                                         6631069
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            8/24/2015 6:06:02 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                            NO. 03-15-00261-CV

                                                                 FILED IN
                         In the Third Court of Appeals    3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
                                                          8/24/2015 6:06:02 PM
                                 Austin, Texas
                                                            JEFFREY D. KYLE
                                                                  Clerk



            THOMAS D. YOUNG A/K/A T. DAVID YOUNG, APPELLANT

                                       v.

                   JP MORGAN CHASE BANK, N.A., APPELLEE


                APPEAL FROM CAUSE NO. D-1-GN-12-000590
              126TH DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                      HON. DARLENE BYRNE PRESIDING


APPELLANT’S THIRD MOTION FOR EXTENSION OF TIME TO FILE
                        BRIEF


Stephen Casey
Texas Bar No. 24065015
                                                      ORAL
CASEY LAW OFFICE, P.C.                              ARGUMENT
595 Round Rock West Drive                           REQUESTED
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
stephen@caseylawoffice.us

Counsel for Appellant
Thomas D. Young a/k/a T. David Young




                                       i
                           GROUNDS FOR MOTION

1. Appellant’s Brief is due to be filed in Court on August 24, 2015.

2. Appellant’s counsel lacks the clerk’s record.

3. Appellant’s counsel, upon discovery of the missing record, immediately
   requested the record via phone call to the court. Appellant’s office left a message
   with the court.

4. Appellant is asking for an extension until August 27, 2015, to permit receipt of
   the clerk’s record and appropriate citation to the record in the brief.

5. This is Appellant’s third request for an extension. The previous two requests
   (the first due to several concurrent brief deadlines, and the second due to a
   family crisis) were graciously unopposed. This brief request is not for the
   purposes of delay, is for three (3) days, and serves the interest of justice in having
   the case considered on the merits of the appeal with appropriate citations to the
   record.

                                       PRAYER

      For the foregoing reasons, Appellant prays the Court will grant the motion.



                                         Respectfully submitted,


                                            /s/ Stephen Casey

                                         Stephen Casey
                                         Texas Bar No. 24065015

                                         595 Round Rock West Drive, Suite 102
                                         Round Rock, Texas 78681
                                         Telephone: 512-257-1324
                                         Fax: 512-853-4098
                                         info@caseylawoffice.us




                                           1
                     CERTIFICATE OF CONFERENCE

      I hereby certify that I noticed opposing counsel, Marcie L. Schout, via e-mail
on August 24, 2015. It was past 5:00 pm when the message was sent to Ms. Schout,
and opposing counsel did not have the opportunity to express any opinion on this
request.


                                      /s/Stephen Casey


                        CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing motion has
been served on Monday, August 24, 2015, on the following via electronic
transmission:


      Marcie L. Schout
      Quilling, Selander, Lownds,
      Winslett, & Moser, P.C.
      2001 Bryan Street, Suite 1800
      Dallas, TX 75201
      mschout@qslwm.com


                                      /s/ Stephen Casey




                                         2